U.S. Depart: | USDC SDNY
DOCUMENT

 

United States | ELECTRONICALLY FILED
Southern Dis || DOC #:

DATE FILED: 6/3/2021

 

 

The Silvio J. Mollo
One Saint Andrew’s rwaza
New York, New York 10007

June 3, 2021

By ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Abdullah, 20 Cr. 677 (AT)
Dear Judge Torres:

The Government respectfully requests that Your Honor direct the Clerk of Court to
terminate the appearance of the undersigned Assistant United States Attorney on this docket. The
undersigned will no longer be employed by the U.S. Attorney’s Office as of June 4, 2021.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: /s/
Sidhardha Kamaraju
Assistant United States Attorney
(212) 637-6523
cc: Defense Counsel (by ECF)
GRANTED. The Clerk of Court is directed to terminate the appearance of Sidhardha Kamaraju.

SO ORDERED.

Dated: June 3, 2021
New York, New York

ANALISA TORRES
United States District Judge

 
